Citation Nr: 1326662	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2011, the Veteran indicated he wanted to attend a video conference Board hearing held at the RO.  In April 2012 correspondence, the RO informed the Veteran that he had been scheduled for a Board hearing on a date in June 2012.  On the day of the scheduled hearing, the Veteran notified VA in writing that he wanted to cancel the scheduled Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2012).  

The issue of a entitlement to an increased rating for PTSD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

In June 2012, prior to the promulgation of a decision, the Veteran withdrew the appeal of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).  

A June 2012 written and signed submission from the Veteran stated his intention to withdraw his claim concerning whether new and material evidence had been received to reopen a claim of service connection for a heart disability.  No allegations of errors of fact or law remain for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and it is dismissed.  


ORDER

The appeal concerning whether new and material evidence was received to reopen a claim for service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, is dismissed.  


REMAND

Unfortunately, a remand is required for the remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claim for a higher rating for his service-connected PTSD, the Board notes that he has consistently maintained in his written submissions that his PTSD has worsened since his last VA examination in August 2010, approximately three years ago.  In November 2011, the Veteran stated that his condition had worsened and should be rated higher.  In December 2010, he stated that the disability rating for his PTSD should be increased because he told the VA examiner about his daily suicidal thoughts.  The report of the August 2010 VA examination makes no mention of daily suicidal thoughts, but notes that the Veteran did not have a history of suicide attempts and that suicidal ideation was absent.  Thus, because of the passage three years since the most recent examination, a  contemporaneous VA examination should be administered to determine the current severity of the Veteran's PTSD.  38 C.F.R. § 3.159 (2012); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and obtain the names, addresses and dates of treatment for all providers who have treated the Veteran for PTSD and whose records have not been associated with the claims file.  Of particular importance are any records of treatment or evaluation from the VA Medical Center in Hampton, Virginia, for the period from September 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the records cannot be obtain, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the development requested above has been completed, schedule the Veteran for a VA mental disorders examination by an examiner who has not previously examined him, to determine the current severity of his PTSD.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion regarding the occupational and social impairment caused by the PTSD.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


